      Case 19-13287        Doc 53   Filed 03/01/21 Entered 03/01/21 11:31:33          Desc Main
                                      Document     Page 1 of 4
Form G-3



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
   In re:

   James Cosmano,                           Case No. 19-13287

   Debtor


                                     NOTICE OF MOTION

   TO: See attached list

            PLEASE TAKE NOTICE that on 3/8/21, at 9:30 a.m., I will appear before the Honorable

   Chief Judge A. Benjamin Goldgar, or any judge sitting in that judge’s place, in courtroom

   642 in the Dirksen United States Courthouse, 219 South Dearborn Street, Chicago, Illinois, and

present the motion of Debtor for Motion To Reopen Case, a copy of which is attached. The Meeting

ID: 161 500 0972 passcode: 726993.




                                     Debtor: James Cosmano

                                    By: James Cosmano
                                          1900 E. Golf Rd., Suite 950
                                           Schaumburg, Il 60173
                                           847-338-2000
                                          cosmanolaw@yahoo.com
  Case 19-13287       Doc 53     Filed 03/01/21 Entered 03/01/21 11:31:33            Desc Main
                                   Document     Page 2 of 4




                               CERTIFICATE OF SERVICE

       I, James Cosmano, certify under penalty of perjury under the laws of the United States of

America that I served a copy of this notice and the attached motion on each entity shown on the

attached list at the address shown and by the method indicated on the list on 3/1/21, before 5

p.m.
    Case 19-13287       Doc 53     Filed 03/01/21 Entered 03/01/21 11:31:33   Desc Main
                                     Document     Page 3 of 4



                                ATTACHED SERVICE LIST


     Electronic Service:
•    Patrick S Layng        USTPRegion11.ES.ECF@usdoj.gov
•    Steven R Radtke         sradtke@chillchillradtke.com, sradtke@ecf.axosfs.com
•    Justin R. Storer       jstorer@lakelaw.com, bharlow@wfactorlaw.com
•    James M Strandjord james.m.strandjord@usdoj.gov,
     northern.taxcivil@usdoj.gov
•    Timothy R Yueill         timothyy@nevellaw.com


     Mail Service:
     Community Loan Servicing, LLC
     Customer Support Department
     4425 Ponce de Leon Boulevard, 5th Floor
     Cora Gables, Fl 33146


     WSFS Bank
     500 Delaware Ave.
     Wilmington, DE 19801
     Case 19-13287     Doc 53
                            Filed 03/01/21 Entered 03/01/21 11:31:33           Desc Main
                              Document     Page 4 of 4
               IN THE UNITED STATES BANKRUPTCY COURT
                  THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION
                                    )
 In re:                             ) 19-13287
                                    )
James Cosmano,                      ) Honorable A. Benjamin Goldgar
                                    ) Chapter 7
                                    )
        Debtor                      )

                           MOTION TO REOPEN CASE

      NOW COMES the Debtor, JAMES COSMANO, Pro Se, and moves to reopen

his bankruptcy case bearing case number 19-13287 to avoid judicial liens on properties

that he maintains an ownership interest and to discharge federal tax debt. Debtor’s

bankruptcy was closed on September 17, 2020.



                                               Respectfully submitted,


                                               James Cosmano
                                               James Cosmano

James Cosmano
1900 E. Golf Rd., Suite 950
Schaumburg, IL 60173
847-338-2000
